Citation Nr: 0944213	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus of the lumbar spine, initially evaluated as 10 
percent disabling from February 1, 2004; 20 percent disabling 
from May 6, 2005; and 40 percent disabling from December 15, 
2008.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

3.  Entitlement to an initial compensable rating for ganglion 
cyst of left wrist, postoperative.

4.  Entitlement to an initial compensable rating for left 
elbow dislocation.

5.  Entitlement to an increased rating for patellar 
tendonitis, left, initially evaluated as noncompensable from 
February 1, 2004, and 10 percent disabling from November 8, 
2005.

6.  Entitlement to an increased rating for gout, initially 
evaluated as noncompensable from February 1, 2004, and 20 
percent disabling from February 21, 2006.

7.  Entitlement to an initial compensable rating for a healed 
scar of the scalp due to removal of a nevus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to January 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That decision granted service connection 
for several disabilities, following which the Veteran 
appealed the assigned initial ratings.  

While the appeal was pending, an October 2005 RO rating 
decision granted an increased rating from 10 to 20 percent 
for the Veteran's low back disorder, and also granted a 
separate 10 rating for left-sided L5 radiculopathy due to 
that condition, both effective from May 6, 2005.  In a March 
2009 rating decision, an increased evaluation of 40 percent 
was assigned for the disability of the lumbar spine, 
effective from December 15, 2008.

A September 2006 decision increased the evaluation for gout 
from 10 to 20 percent, effective February 21, 2006; and 
increased the evaluation for left patellar tendonitis from 0 
to 10 percent, effective November 8, 2005.  The Veteran has 
continued these appeals by seeking a higher level of 
compensation.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
In addition, where, as is the case here with all of the 
claims on appeal, an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  

This case was previously before the Board in March 2008, at 
which time the claims appearing on the title page of this 
decision were remanded, primarily for additional evidentiary 
development.  In that Board decision, the claim for an 
initial compensable rating for mallet finger deformity of the 
right little finger was denied.  Hence, that claim is no 
longer before the Board.  Also before the Board in March 
2008, was a service-connection claim for sleep apnea.  That 
claim was subsequently granted in a rating decision dated in 
March 2009 and therefore that claim has been resolved and is 
not in appellate status before the Board.  With respect to 
the rest of the claims (except for gout and hypertension), 
the actions requested in the March 2008 Board remand have 
been undertaken and those claims are ready for appellate 
consideration.

Subsequent to the Supplemental Statement of the Case issued 
in March 2009, the Veteran presented additional evidence, 
which was accompanied by a waiver (September 2009).  
Accordingly, that evidence may be considered by the Board in 
the first instance.  See 38 C.F.R. § 20.1304(c).  

As will be further explained herein, the initial rating claim 
for hypertension requires additional attention prior to 
adjudication and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  For the period extending until May 5, 2005, the Veteran's 
disability of the lumbar spine was not manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; or incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks.

2.  For the period extending from May 6, 2005 to December 14, 
2008, the Veteran's disability of the lumbar spine was not 
manifested by forward flexion of the thoracolumbar spine of 
30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks.

3.  For the period extending from December 15, 2008, forward, 
the Veteran's disability of the lumbar spine was not 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine; or by incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

4.  From February 1, 2004, forward, there has been no 
objective evidence of bowel or bladder dysfunction or of 
neurological impairment (other than left-sided L5 
radiculopathy which is separately service-connected), which 
has been definitively associated with the Veteran's 
disability of the lumbar spine.

5.  For the entirety of the appeal period, the Veteran's left 
wrist scar, resulting from a ganglion cyst of left wrist, 
postoperative, has not been productive of limitation of 
motion or other functional impairment, it is not deep, does 
not cover an area of 144 square inches (929 sq. cm.) or 
greater, and it has not unstable or painful on examination.

6.  For the appeal period prior to December 15, 2008, the 
Veteran's left elbow disability was not productive of flexion 
limited to 100 degrees or extension limited to 45 degrees, 
and it did not exhibit signs of ankylosis or any other elbow 
impairment, nor was there X-ray evidence of degenerative 
joint disease.

7.  For the appeal period extending from December 15, 2008, 
forward, the Veteran's disability of the left elbow has been 
manifested by X-ray evidence of degenerative joint disease 
accompanied by painful, but non-compensable limitation of 
flexion.

8.  Prior to November 8, 2005, the Veteran's left knee 
disability was manifested by pain, flexion to 140 degrees and 
extension to zero degrees, without evidence of subluxation, 
instability or degenerative joint disease.

9.  From November 8, 2005, forward, X-ray films revealed 
evidence of degenerative joint disease in the left knee with 
complaints of painful, but full range of motion from 0 
degrees of extension to 140 degrees of flexion, without 
evidence of instability or subluxation.

10.  From February 1, 2004 to February 20, 2006, the 
Veteran's gout has been manifested by approximately one or 
two exacerbations a year, but not more, in a well-established 
diagnosis.

11.  From February 21, 2006, forward, the Veteran's gout have 
been productive of definite impairment of health with 
approximately three exacerbations a year, but without 
evidence of weight loss, anemia, severe impairment of health 
or severely incapacitation episodes occurring 4 or more times 
a year.

12.  The Veteran's scalp scar does not limit the function of 
the affected part, is not superficial, unstable or painful on 
examination, and it does not have any characteristics of 
disfigurement.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a disability of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2009).

2.  For the period extending from May 6, 2005 to December 14, 
2008, the criteria for an evaluation in excess of 20 percent 
for a disability of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2009).

3.  For the period extending from December 15, 2008, forward, 
the criteria for an evaluation in excess of 40 percent for a 
disability of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2009).

4.  The schedular criteria for an initial compensable 
evaluation for left wrist scar, resulting from a ganglion 
cyst of left wrist, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 5214, 5215, 7801-7805 (2008).

5.  The criteria for an initial compensable rating for a left 
elbow disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5205-5213 (2009).

6.  For the period extending from December 15, 2008, the 
criteria for a 10 percent evaluation, but not greater, for a 
left elbow disorder have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205-5213 (2009).

7.  The criteria for an initial compensable rating for left 
knee patellar tendinitis have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 
5257, 5260, 5261 (2009).

8.  For the period extending from November 8, 2005, forward, 
the criteria for an evaluation in excess of 10 percent for 
left knee patellar tendinitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5024, 5257, 5260, 5261 (2009).

9.  For the period extending from February 1, 2004 to 
February 20, 2006, the criteria for an initial 20 percent 
evaluation for gout are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2009).

10.  For the period extending from February 21, 2006, 
forward, the criteria for a 40 percent evaluation for gout 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5017 (2009).

11.  The criteria for an initial compensable evaluation for a 
healed scar of the scalp have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §4.118, Diagnostic 
Codes 7800, 7803, 7804 7805 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

The Veteran's claims on appeal all arise from his 
disagreement with the initial evaluations assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears 
the burden of demonstrating any prejudice from defective 
notice with respect to the downstream elements. Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  That burden has not been met 
in this case.

To the extent that several of the claims involve a staged or 
increased rating component, in a claim for increase, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In correspondence issued in May 2008, the RO provided notice 
that met these requirements.  The RO discussed the evidence 
necessary to substantiate the initial/increased rating 
claims, the types of evidence that would be considered, and 
the Veteran's and VA's respective responsibilities to obtain 
that evidence.  The RO explained that evidence could include 
personal statements from the Veteran and lay observers that 
described the symptoms and nature and extent of disablement 
caused by the disability.  In addition, the May 2008 notice 
included recitation of many of the applicable rating criteria 
and informed the Veteran of the information and evidence 
needed to establish a disability rating pursuant to the 
Court's holding in Dingess.  

Following the October 2008 notice, subsequent adjudication of 
the claims on appeal was undertaken in a Supplemental 
Statement of the Case (SSOC) issued in March 2009.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In sum, 
the record indicates that the Veteran received appropriate 
notice pursuant to the VCAA.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues on appeal has been 
obtained.  The Veteran's post-service treatment records were 
obtained.  The Veteran was afforded VA examinations in 2003 
and 2008 in connection with the claims currently on appeal 
and the file includes contentions and statements of the 
Veteran.  Neither the Veteran nor his representative has 
argued that the 2008 VA examination was inadequate.  In 
addition, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Increased Disability Ratings

In a March 2004 rating decision, service connection claims 
for disorders of the lumbar spine, left wrist, left elbow, 
left knee and for a healed scar of the scalp were all 
granted, with various ratings assigned effective from 
February 1, 2004, the day following the Veteran's discharge 
from service.  The Veteran seeks increased initial ratings 
for all of the claims on appeal, as well as increased staged 
ratings, where appropriate.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for a disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service- connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

	A.  Lumbar Spine

A VA examination was conducted in September 2003.  The 
Veteran gave a history of a herniated disc in the low back, 
following which MRI studies revealed a herniated nucleus 
pulposus of L4-5.  On examination, the Veteran complained of 
intermittent, sharp pain lasting for 2 to 3 days, with flare 
ups estimated as 8/10 on a pain scale.  He reported that the 
pain is accompanied by radiculopathy to the right toe.  Range 
of motion testing revealed flexion from 0 to 85 degrees; 
extension from 0 to 10 degrees, and lateral flexion 
bilaterally from 0 to 15 degrees, with pain.  There was no 
radiculopathy reported on motion testing.  Straight leg 
raising was negative.  The Veteran was able to heel and toe 
walk without difficulty.  A diagnosis of herniated nucleus 
pulposus of the lumbosacral spine diagnosed in 1996 - without 
surgical intervention; with decreased and painful range of 
motion on assessment with intermittent radiculopathy, was 
made. 

When evaluated in May 2005, the Veteran complained of low 
back pain radiating to the left lower extremity and low back 
stiffness.  The report indicated that there were no bowel or 
bladders abnormalities.  The Veteran reported having tingling 
of the legs, but no weakness or numbness.  Decreased flexion 
of the lumbar spine was noted.  A straight leg raising test 
was negative and knee jerk reflex testing was normal.  Gait 
was normal and there was no evidence of lower extremity 
weakness.  Lumbago was assessed.  The record indicated that 
the Veteran's job did not require prolonged standing, 
repeated lifting/twisting, or heavy labor.  MRI studies of 
the lumbar spine were undertaken in May 2005, pursuant to the 
Veteran's complaints of back pain radiating to the left leg 
which revealed: (1) mild central disc protrusion of L3-4 with 
mild stenosis; and (2) central and left herniation of the 4-5 
disc with compression of the dural sac and left L5 nerve 
root. 

In a statement presented by the Veteran in June 2005, he 
reported that he was being evaluated for a spinal fusion.  
When examined in June 2005, diagnoses of chronic low back 
pain, degenerative disc disease (DDD) and left leg 
radiculopathy, were made.  The reviewing doctor suggested 
surgery, but recommended that conservative therapy be tried 
first.  Referrals were made to physical therapy for lumbar 
traction and a TENS unit.  When evaluated in late June 2005, 
pain was estimated as 9/10; gait was normal.  Range of motion 
testing revealed flexion from 0 to 45 degrees; extension from 
0 to 20 degrees, and bilateral rotation from 0 to 40 degrees 
and lateral flexion bilaterally from 0 to 40 degrees.  
Chronic low back pain with acute left-sided L5 radiculopathy 
was assessed.  When evaluated in July 2005, the Veteran 
complained of back pain, numbness and spasms.  Evaluation of 
the lumbar spine revealed tenderness, muscle spasms, 
limitation of and painful motion, and a positive straight-leg 
raising test.  Peripheral neuropathy was also noted.  An 
assessment of herniated intervertebral disc, lumbar, was 
made.

A VA examination was conducted in December 2008 and the 
claims folder was reviewed.  The Veteran reported having 
sharp back pain radiating into the left leg, occurring once 
or twice a month.  It was noted that the Veteran had an 
epidural once or twice a year, when pain flared-up.  It was 
also reported that he took Percocet, Vicodin and Motrin for 
flare-ups.  He stated that pain was 9/10 in intensity on 
flare-ups and indicated that he had experienced one 
incapacitating episode during the past 12 months.  It was 
noted that the Veteran walked unaided and did not use a 
brace, but had a slow antalgic gait, favoring the left leg.  
The report indicated that he could walk less than 1/4 mile 
before pain set in.  The examiner mentioned that the Veteran 
worked at a desk job and was able to perform the activities 
of daily living.  It was noted that the Veteran had lost 
about 2 days in the least 6 months due to back problems.  

Physical examination of revealed normal posture and gait and 
normal curvature of the spine with no evidence of muscle 
spasms.  Range of motion testing revealed flexion from 0 to 
30 degrees; extension from 0 to 10 degrees, right and left 
lateral flexion from 0 to 10, and right and left lateral 
rotation of 0 to 10 degrees, all with pain.  There was no 
radiculopathy reported on motion testing.  Straight leg 
raising was positive on the left side with absent left knee 
jerk and pain in both extremities.  Sensation, deep tendon 
reflexes and vibratory sensation were intact bilaterally.  It 
was observed that MRI studies of the lumbar spine had shown 
multi-level degenerative joint disease (DJD), L3-4 disc 
herniation and L4-5 disk herniation with compression of the 
left nerve root at L4-5.  A diagnosis of lumbar DDD and DJD 
was made.  

Analysis

By a rating decision issued in March 2004, the RO granted 
service connection for herniated nucleus pulposus of the 
lumbar spine (a disability of the lumbar spine), and assigned 
an initial 10 percent disability rating, effective from 
February 1, 2004, the day following the Veteran's discharge 
from service.  By rating action of October 2005, a 20 percent 
evaluation was granted for the disability of the lumbar 
spine, effective from May 6, 2005.  Most recently, in a 
rating decision dated in March 2009, an increased evaluation 
of 40 percent was assigned, effective from December 15, 2008.  

The Veteran's claim for a higher disability rating for a 
disorder of the lumbar spine was placed in appellate status 
by his disagreement with the initial rating award.  In such 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings, as will be further explained herein.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, three staged ratings are currently in effect; as such 
the Board will review the adequacy of the initial rating 
assigned and the staged ratings subsequently assigned in 
conjunction with this appeal.  

For the entirety of the appeal period the Veteran's 
disability of the lumbar spine has been evaluated under 
Diagnostic Code 5243.  

The criteria for evaluation are found in the General Rating 
Formula for Diseases and Injuries of the Spine which applies 
to the following diagnostic codes: vertebral fracture or 
dislocation (DC 5235), sacroiliac injury and weakness (DC 
5236), lumbosacral or cervical strain (DC 5237), spinal 
stenosis (DC 5238), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (DC 5240), 
spinal fusion (DC 5241), degenerative arthritis of the spine 
(DC 5242), and intervertebral disc syndrome (DC 5243).  38 
C.F.R. § 4.71a (2009).  A note associated with the rating 
criteria instructs that intervertebral disc syndrome 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. The formula provides that a 10 percent rating is 
assigned if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degree; or the combined 
range of motion of the cervical spine is greater than 170 
degrees but not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine at 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.   A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  

Note 1 following the general rating formula for diseases and 
injuries of the spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note 2 provides that 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note 2; see also Plate V.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The combined range of motion range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under the Diagnostic Code 5243, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id at Note (2).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint. When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  In addition, 
in evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

	(1) Initial 10% rating from February 1, 2004 to May 5, 
2005

A review of the evidence pertinent to the appeal period 
extending from February 1, 2004 to May 5, 2005 does not show 
that the Veteran's service-connected disability of the lumbar 
spine manifests symptoms that meet the criteria for the next 
higher 20 percent rating.  The evidence shows that forward 
flexion of the thoracolumbar spine was found to be greater 
than 60 degrees with a combined range of motion greater than 
120 degrees; no ankylosis or abnormal gait were found or 
claimed by the Veteran.

Rating the Veteran's disability of the lumbar spine under 
Diagnostic Code 5243, based on incapacitating episodes, a 20 
percent rating evaluation would require incapacitating 
episodes of a total duration of at least two weeks but less 
than four weeks during the past 12 months, with an 
"incapacitating episode" defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.  Prior to May 6, 2005, there 
was no indication in the evidence of any incapacitating 
episodes or of any missed work due to the disability of the 
lumbar spine.  Essentially, no evidence shows that the 
Veteran had incapacitating episodes prescribed by a physician 
or as part of a physician's treatment for his service-
connected back disability.  Accordingly, the symptoms are not 
shown to meet the criteria for a rating of 20 percent based 
on the number of incapacitating episodes.  

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness.  
DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is 
evidence of functional impairment as a result of flareups of 
symptomatology, but that this functional impairment was 
contemplated by the RO when granting the 10 percent 
disability evaluation.  The September 2003 examiner noted 
that the Veteran was additionally limited by pain, but no 
actual additional limitation or functional impairment due to 
pain, fatigue, weakness, or incoordination was identified.  
Therefore, even considering pain, the Veteran does not meet 
the criteria for the next higher rating of 20 percent.  The 
Veteran's functional impairment as a result of flareups of 
symptomatology does not warrant a greater disability 
evaluation than was already granted by the RO.

The Board has also considered whether any bowel/bladder 
impairment or any objective neurological abnormalities were 
present which might warrant a separate evaluation under an 
appropriate diagnostic code.  Upon the September 2003 VA 
examination, although the Veteran complained of intermittent 
radiculopathy, there was no evidence of radiculopathy on 
motion testing and straight leg raising test was negative.  
In addition, there was no indication of any bowel or bladder 
impairment related to the disability of the lumbar spine 
shown during the period at issue.  As such, separate 
evaluations are not warranted.

In view of the foregoing, as the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. at 58.  The Veteran's claim for an initial rating 
in excess of 10 percent for his service-connected lumbar 
spine disability is denied.

	(2) Assignment of a 20% rating from May 6, 2005 to 
December 14, 2008

When the evidence of record is reviewed under the schedular 
criteria set forth above, the Board finds that a higher 40 
percent evaluation is not warranted for the appeal period 
extending from May 6, 2005 to December 14, 2008.  

During this period, limitation of flexion of the lumbar spine 
to 45 degrees was shown (May 6, 2005 evaluation), warranting 
a 20 percent evaluation.  However, there was no evidence 
presented during this period documenting that the Veteran had 
limitation of flexion to 30 degrees or less nor is there any 
evidence the Veteran has favorable ankylosis of the entire 
thoracolumbar spine.  In addition, there was no evidence that 
the Veteran's disability of the lumbar spine resulted in any 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks, requiring bed rest prescribed by 
a physician and treatment prescribed by a physician. 

While the Board acknowledges that the Veteran complained of 
painful motion, tenderness, stiffness and muscle spasms 
during this time period, there was no indication of 
(additional) impairment, beyond that recorded in the clinical 
records which provided that basis supporting the assignment 
of a 20 percent evaluation, identified during the applicable 
period.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this 
case, absent any indication of additional functional 
impairment/limitation of motion due to pain, fatigue, 
weakness, and/or lack of endurance following repetitive use, 
the Board must conclude that 20 percent evaluation assigned 
for the applicable period contemplates the effect of the 
Veteran's complaints of pain, fatigue, limitation of movement 
and lack of endurance, and an increased evaluation based 
solely on pain is not warranted.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Again, the Board has also considered whether any 
bowel/bladder impairment or any objective neurological 
abnormalities were present which might warrant a separate 
evaluation under an appropriate diagnostic code.  While 
"peripheral neuropathy" was noted in July 2005, the medical 
records demonstrate, when viewed together, that the only 
neurological deficits affect the left lower extremity.  
Indeed, left sided radiculopathy related to the disability of 
the lumbar spine was identified and diagnosed during the 
period at issue.  In turn, service connection has been 
separately established for left-sided L5 radiculopathy, for 
which a 10 percent evaluation was assigned, effective from 
May 6, 2005.  There was no indication of any other 
neurological symptomatology definitely related to the 
disability of the lumbar spine which was identified during 
the applicable time period.  In addition, upon evaluation 
conducted in May 2005, the Veteran denied having bowel or 
bladder impairment related to the disability of the lumbar 
spine.  As such, no further separate evaluations are 
warranted during this time period.

In view of the foregoing, as the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. at 58.  The Veteran's claim for a rating in excess 
of 20 percent for his service-connected lumbar spine 
disability for the time period extending from May 6, 2005 to 
December 14, 2008, is denied.

	(3) Assignment of a 40% rating from December 15, 2008, 
forward

The currently assigned 40 percent evaluation was granted 
based on evidence of forward spinal flexion to 30 degrees or 
less, as shown upon VA examination conducted on December 15, 
2008.  

Essentially, in order to warrant a higher evaluation, the 
Veteran's disability must be demonstrably productive of 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure."  
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  However, none of the evidence 
of record is indicative of that degree of disability.  While 
the Veteran does have significant limitation of motion of the 
spine, there is no indication in any of the medical evidence 
that he suffers from unfavorable ankylosis of either a 
portion of or the entire spine, in fact some motion in both 
flexion and extension was shown on examination conducted in 
2008.

In the alternative, a higher evaluation could be assigned 
based on evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
However, no such evidence has been presented in this case.  
In fact, the December 2008 VA examination report indicates 
that the Veteran noted having once incapacitating episode 
during the past year and 2 absences from work during the past 
6 months due to back problems.  

The Board has also considered whether (in essence) an 
increased evaluation is warranted based upon granting a 
separate evaluation for neurological symptomatology, or for 
bowel or bladder impairment, related to the disability of the 
lumbar spine.  However, none of the evidence dated from 
December 15, 2008, mentions any bowel or bladder impairment 
related to the disability of the lumbar spine.  Similarly, no 
neurological impairment (other than that already separately 
service-connected) definitely related to the disability of 
the lumbar spine has been identified during the applicable 
time period.  As such, no separate evaluations are warranted.  

The Board must also consider the Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board accepts that the Veteran 
has functional impairment, pain, and pain on motion as has 
been well documented during his 2008 VA evaluation.  However, 
the 2008 examination report did not reveal any additional 
limitation of motion on repetitive testing which could be 
identified without resort to speculation.  In this regard, no 
such additional impairment was evident from the clinical 
findings made in the December 2008 examination report, nor 
has this been shown by any other evidence.  Although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Essentially, the evidence reflects 
that the currently assigned 40 percent evaluation adequately 
contemplates the effects of pain and the degree of functional 
impairment associated with the disability of the lumbar 
spine.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995)

The Board notes that the Veteran is competent to report that 
the symptomatology associated with his disability.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(explaining that the Board is obligated to, and fully 
justified in, weighing the credibility of lay evidence); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining 
that a veteran is competent to report that on which he or she 
has personal knowledge).  However, the more probative and 
definitive evidence consists of that prepared by objective 
skilled professionals, and such evidence demonstrates that 
the criteria for an evaluation in excess of 40 percent for a 
disability of the lumbar spine have not been met.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007), the Board has considered 
whether an additional staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms have remained 
relatively constant throughout the course of the period 
extending from December 15, 2008, forward; as such, a 
staged/increased rating is not warranted.  Therefore, the 
preponderance of the evidence is against the Veteran's claim 
for an evaluation in excess of 40 percent for a disability of 
the lumbar spine.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

	(4) Conclusion

Having considered the concept of staged ratings in this case 
as discussed in Fenderson and Hart, supra, the Board 
concludes that entitlement to an initial disability rating in 
excess of 10 percent for a disability of the lumbar spine 
prior to May 6, 2005, is not warranted; nor is a disability 
rating in excess of 20 percent from May 6, 2005, to December 
14, 2008, or a rating in excess of 40 percent from December 
15, 2008, forward.  In reaching these conclusions, the Board 
has considered the benefit-of-the-doubt doctrine as 
applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 
U.S.C.A. § 5107(b) (West 2002).

	B.  Left Wrist

By a rating decision issued in March 2004, the RO granted 
service connection for ganglion cyst of the left wrist, 
postoperative, for which a noncompensable evaluation was 
assigned effective from February 1, 2004, the day following 
the Veteran's discharge from service.  

A VA examination was conducted in September 2003.  The 
Veteran gave a history of a knot on the back of his hand, 
identified in 1992, which was surgically removed. On 
examination, he complained of soreness in the area of the 
surgical site.  A 2 x 1 cm healed scar on the dorsal aspect 
of the left hand was noted.  On the palmar aspect of the left 
hand there was a 4 cm healed scar.  The scars were described 
as non-tender.  The Veteran was able to approximate the 
fingers to the median crease, and the fingers to thumbs of 
both hands, without difficulty.  Grip strength was 5/5.  A 
diagnosis of a ganglion cyst of the left wrist diagnosed in 
1992, surgically excised, with healed scarring evidence on 
examination, was made.   



A VA examination was conducted in December 2008, at which 
time the Veteran reported a history of surgery for a ganglion 
cyst of the left wrist.  The report stated that there was a 
well-healed 1 cm scar over the left wrist, which was slightly 
lighter than the surrounding skin.  It was noted that the 
scar was not: tender, raised, disfiguring, depressed or 
inflamed.  It was also reported that the scar did not affect 
joint motion.  Photographs of the affected area were taken.  
An assessment of scar from ganglion cyst removal was made.  

Analysis

In a rating action issued in March 2004, the RO granted 
service connection for ganglion cyst of the left wrist, 
postoperative, for which a noncompensable evaluation was 
assigned effective from February 1, 2004, the day following 
the Veteran's discharge from service, which continues to be 
in effect.  

The Veteran's service-connected post-operative residual scar 
for the left wrist ganglion has been rated under 38 C.F.R. § 
4.118, Diagnostic Code 7802.  VA revised the criteria for 
diagnosing and evaluating the skin, effective August 30, 
2002, and these criteria is applicable to the claim.  See 67 
Fed. Reg. 49596 (July 31, 2002) (now codified as amended at 
38 C.F.R § 4.118, Diagnostic Codes 7800-7833).  The Board 
notes that as of October 23, 2008, revised provisions for 
evaluating scars were enacted.  This new regulation, however, 
essentially indicates that the revised provisions are 
applicable only to claims received on or after October 23, 
2008, unless the claimant requests review thereunder.  As no 
request for evaluation under this new criteria has been 
received, these revisions do not apply to the present case.  
73 Fed. Reg. 54708 (Sept. 23, 2008); 38 C.F.R. § 4.118 
(2009).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

The medical evidence indicates that the Veteran's scar of the 
left wrist is superficial in nature.  Moreover, when 
evaluated in both 2003 and 2008, the Veteran's left wrist 
scar was documented as covering an area well under the 144 
square inches required for a compensable evaluation under 
Diagnostic Code 7802.  Therefore, a compensable evaluation is 
not warranted for any portion of the appeal period under 
Diagnostic Code 7802.

Diagnostic Code 7800 (disfigurement of the head, face, or 
neck) is not applicable in this instance, as the scarring at 
issue in this case effects only the left wrist.  

A number of other diagnostic codes which specifically deal 
with scars are potentially applicable in this case.  However, 
for reasons stated immediately below, none are appropriate in 
this case.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118.  None of the medical evidence of record, 
including the 2003 ands 2008 VA examination reports, has 
noted loss of skin covering over the scar, and it is clear 
from photos of the scar on file taken in 2003 and 2008 that 
the scar is not unstable.  Accordingly, Diagnostic Code 7803 
does not provide a basis for the assignment of a compensable 
evaluation.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  In 
September 2003, the Veteran complained of soreness in the 
area of the surgical site; however on clinical examination, 
there was no indication of pain or tenderness in the area of 
the scar.  Complaints of pain in the area of the left wrist 
scar are not shown thereafter in any clinical records nor was 
pain noted upon VA examination of 2008.  Therefore, 
Diagnostic Code 7804 does not provide a basis for the 
assignment of a compensable evaluation.  

Diagnostic Codes 7801 and 7805 note that scars (other than on 
the head, face, and neck), may be rated on limitation of 
motion of the affected part which, in this case, is the 
wrist.  The record reflects that the Veteran is right-hand 
dominant; (see the 2008 VA examination report).  In order to 
justify a compensable evaluation for limited function, there 
must be either palmar flexion limited to in line with the 
forearm, or dorsiflexion of less than 15 degrees (see DC 
5215) or favorable ankylosis in 20 to 30 degrees dorsiflexion 
(see DC 5214).  For the entirety of the appeal period, the 
scar however has not been productive of any limitation of 
motion of the left wrist.  As a consequence, a compensable 
evaluation under these codes is not justified.

The Board has considered the Veteran's own lay statements 
that he is entitled to an initial compensable rating for a 
ganglion cyst of the left wrist.  However, as discussed 
above, the clinical evidence fails to show symptomatology 
more consistent with a compensable rating, nor was pain 
evident on either the 2003 or 2008 examinations.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(explaining that the Board is obligated to, and fully 
justified in, weighing the credibility of lay evidence); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining 
that a veteran is competent to report that on which he or she 
has personal knowledge).

The Board has considered whether staged ratings are 
appropriate for this appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  However, as discussed above, the 
competent medical evidence fails to show any increase in the 
severity of the Veteran's ganglion cyst sufficient to warrant 
a compensable evaluation for any portion of the appeal 
period; therefore, a staged rating is unnecessary.  Thus, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim for an initial compensable rating for 
residuals of a ganglion cyst of the left wrist.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and this appeal must be denied.  38 U.S.C.A. § 5107(b).



	C.  Left Elbow

A VA examination was conducted in September 2003.  The 
Veteran gave a history of a dislocation of the left elbow in 
2003 as shown by X-ray films; the condition was treated and 
splinted and the Veteran underwent 3 to 4 months of 
rehabilitation.  On examination, the Veteran complained of 
sharp pain on bending and weakness with lifting, and denied 
having symptoms of locking, giving way or swelling.  The 
Veteran had full range of motion of the elbows, from 0 to 140 
degrees.  Strength testing of the left upper extremity was 
5/5.  An assessment of left elbow dislocation, treated, with 
pain and decreased strength on examination.  

A VA examination was conducted in December 2008.  The Veteran 
gave a history of mild aching of the left elbow with rainy or 
damp weather occurring once a month, assessed as 6/10 in pain 
intensity and lasting for about 5-days, for which Motrin was 
taken.  On examination, the Veteran denied having symptoms of 
pain, weakness, stiffness, swelling, heat, redness, locking, 
giving way, fatigability, lack of endurance.  The report 
indicated that the Veteran did not use a brace and used no 
medications, except on flare-up.  The examiner observed that 
the Veteran was right hand dominant and indicted that the 
left elbow condition did not affect the Veteran's activities 
of daily living.  

On examination, there was no evidence of swelling, tenderness 
or anatomical abnormality.  Range of motion was from 0 to 125 
degrees, with no pain or crepitus.  Repetitive testing 
revealed no indication of fatigue, weakness, lack of 
endurance or coordination, or additional limitation of 
motion.  The examiner noted that the Veteran reported having 
flare-ups, but stated that she would have to resort to 
speculation in order to express additional limitation due to 
flare-ups.  A diagnosis of left elbow DJD with no current 
dislocation was made.

Analysis

By a rating decision issued in March 2004, the RO granted 
service connection for left elbow dislocation, for which a 
noncompensable evaluation was assigned effective from 
February 1, 2004, the day following the Veteran's discharge 
from service.  The Veteran's left elbow disorder has been 
assigned a noncompensable evaluation under diagnostic code 
5206 for the entirety of the appeal period.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  As the evidence reflects that the Veteran is 
right-handed and his elbow disability is on the left side, he 
is entitled to ratings pertinent to the minor elbow/forearm.

The current General Rating Formula for the elbow and the 
forearm are as follows:

Diagnostic Code 5206, pertinent to limitation of forearm 
flexion, provides for a noncompensable evaluation where 
flexion is limited to 110 degrees; a 10 percent evaluation 
where flexion is limited to 100 degrees; and a 20 percent 
evaluation where flexion is limited to 90 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5206. 

Diagnostic Code 5207, pertinent to limitation of elbow 
extension, provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; and a 20 percent 
evaluation where the extension is limited to 75 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5207.

Diagnostic Code 5208 provides for a 20 percent rating where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5208.

Diagnostic Code 5205 provides ratings for ankylosis of the 
elbow.  

Diagnostic Code 5209 provides a 20 percent evaluation for 
impairment of the flail joint of the elbow where there is a 
joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  
Diagnostic Code 5210 provides for a 50 percent evaluation 
where there is nonunion of the radius and ulna, with flail 
false joint. Diagnostic Codes 5211 and 5212 pertain to the 
impairment of the ulna and the radius, respectively.  
Diagnostic Code 5213 addresses impairment of supination and 
pronation.  Such provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less.  See 38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5213.

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
Veteran is not entitled to an initial compensable evaluation 
for his service-connected left elbow disability prior to 
December 15, 2008.  In this regard, the evidence of record 
does not show limitation of flexion of the forearm to 100 
degrees; limitation of extension of the forearm to 45 
degrees; and there was no impairment of the ulna, radius or 
supination and pronation, ankylosis, or any other elbow 
impairment.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected left 
elbow disability is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
currently assigned noncompensable percent rating, and no 
higher.  In this regard, the Veteran's flexion to 140 degrees 
and extension to 0 degrees, when applied to the relevant 
Diagnostic Codes, shows a noncompensable disability 
evaluation.  The Board does observe that in September 2003, 
the Veteran complained of sharp pain on bending and the 
examiner noted "decreased strength" on assessment.  At that 
time, however, there was no objective evidence of functional 
impairment due to pain.  The Veteran's complaints and the 
evidence of some weakness, when viewed in conjunction with 
the rest of the medical evidence, do not tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  The 
Board finds that any evidence of weakness is contemplated by 
the assigned noncompensable rating.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
compensable initial evaluation for the left elbow disorder.  
Fenderson, supra.

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart, supra.  In this case, 
the factual findings demonstrate that effective from December 
15, 2008, the Veteran's service-connected left elbow 
disability warrants a 10 percent rating, but no higher.  In 
this regard, on December 15, 2008, a diagnosis of left elbow 
degenerative joint disease was established by X-ray findings 
which were accompanied by complaints of painful motion of the 
left elbow.  The Board notes that limitation of flexion to 
125 degrees was also shown at that time, although objective 
evidence of pain was note noted or demonstrated in 
conjunction with the range of motion testing.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  See also generally 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  
Simply stated, the Veteran subjectively complained of pain as 
documented by the 2008 VA examination report (although not 
evident on range of motion testing conducted at that time) 
and these symptoms in conjunction with X-ray evidence of 
arthritis, provide the basis for the assignment of a 10 
percent rating because, without consideration of it, the 
Veteran does not have compensable limitation of motion.  

Under the above circumstances, with resolution of reasonable 
doubt in favor of the Veteran, a 10 percent evaluation is 
warranted in this case for the left elbow disorder, effective 
from December 15, 2008.  The Board finds no evidence to 
warrant an evaluation in excess of 10 percent from that point 
forward, in light of the fact that his left elbow has full 
extension (to 0 degrees), and flexion far greater than 110 
degrees.  In this regard, as previously noted range of motion 
was from 0 to 125 degrees (non-compensable in both extension 
and flexion).  

Repetitive testing revealed no indication of fatigue, 
weakness, lack of endurance or coordination, or additional 
limitation of motion.  The examiner noted that the Veteran 
reported having flare-ups, but stated that she would have to 
resort to speculation in order to express additional 
limitation due to flare-ups.  In essence, the medical 
evidence does not show that the Veteran has excess fatigue, 
weakness, incoordination or any other symptom or sign that 
results in such additional functional impairment.  38 C.F.R. 
§§ 4.40 and 4.45 (2008); DeLuca, 8 Vet. App. at 202 (1995). 

Finally, the evidence does not reveal ankylosis of the elbow, 
impairment of the ulna, radius or supination and pronation, 
or any other elbow impairment, so as to warrant the 
assignment of an evaluation in excess of 10 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5205, 5209-5213 (2009).

Having considered the concept of staged ratings in this case 
as discussed in Fenderson, supra, the Board concludes that 
entitlement to an initial compensable evaluation for the left 
elbow disorder is not warranted and that portion of the claim 
is denied.  However, a staged rating of 10 percent for the 
left elbow disorder is warranted from December 15, 2008, 
forward, and the appeal is granted to that extent.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching 
these conclusions, the Board has considered the benefit-of-
the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 
53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

	D.  Left Knee Tendinitis

A VA examination was conducted in September 2003.  The 
Veteran gave a history knee pain occurring 10-years 
previously, for which he was put on a profile.  On 
examination, he reported having symptoms of pain, swelling 
and locking.  He denied having symptoms of giving way, 
weakness or fatigue and reported that he did not use a cane, 
brace or crutches.  Physical examination revealed no evidence 
of edema and peripheral pulses of 2 in the lower extremities 
bilaterally.  Range of motion testing of the left knee was 
from 0 to 140 degrees, with no evidence of joint effusion or 
tenderness.  An assessment of bilateral patellar tendinitis 
diagnosed in 1993, with intermittent flare-ups and full range 
of motion, was made.  

In November 2005, the Veteran was seen for an evaluation in 
conjunction with complaints of a 2-week history of left knee 
pain.  He also reported that the knee popped on motion and 
stretching.  Evaluation revealed tenderness and pain on 
palpation, but no abnormalities.  Range of motion of the left 
knee was described as normal and a diagnosis of localized 
knee joint pain was made.  X-ray films of the left knee taken 
in November 2005 revealed degenerative periarticular 
osteophytes and chondrocalcinosis changes.  At this point the 
Board notes that osteoarthritis is a form of degenerative 
arthritis that may be characterized by osteophytes.  
Steadman's Medical Dictionary, 1267 (26th ed, 1995).

In February 2006, the Veteran was seen primarily for 
complaints of right knee pain related to an episode of gout.  
A left knee evaluation conducted at that time revealed full 
range of motion, with no indication of swelling, tenderness 
or pain on motion.   

A VA examination was conducted in December 2008.  The Veteran 
reported having left knee discomfort with weather changes, 
causing flaring up once or twice a month.  The Veteran denied 
having symptoms of chronic pain or swelling, but indicated 
that flare-ups caused aching pain of 6/10 in intensity.  
There was no evidence of joint weakness, giving way or 
locking on examination, but the Veteran complained of 
stiffness on flare-ups.  It was noted that the joint was 
easily fatigued and that it lacked endurance.  The report 
stated that the Veteran did not use a brace, crutches or 
corrective shoes and it was noted that the left knee 
condition had no effect on the Veteran's occupation or 
activities of daily living.

On examination, there was no evidence of knee swelling or 
tenderness.  Range of motion testing of the left knee was 
from 0 to 140 degrees, with no pain.  There was evidence of 
moderate crepitus of the left knee, without evidence of heat, 
redness or swelling.  Lachman and McMurray testing were 
negative.  Repetitive testing revealed no evidence of 
limitation of motion, fatigue, weakness, lack of endurance or 
incoordination.  The examiner noted that the Veteran reported 
having flare-ups, but stated that she would have to resort to 
speculation in order to express additional limitation due to 
flare-ups.  A diagnosis of left knee patellar tendinitis and 
DJD was made.  



Analysis

By a rating decision issued in March 2004, the RO granted 
service connection for left knee patellar tendinitis, for 
which a noncompensable evaluation was assigned effective from 
February 1, 2004, the day following the Veteran's discharge 
from service.  By rating action of September 2006, a 10 
percent evaluation was granted for the left knee disability, 
effective from November 8, 2005. 

For the entirety of the appeal period, the Veteran's knee 
disability has been rated under diagnostic code 5024.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint. When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.

Under Diagnostic Code 5024, tenosynovitis will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis, as described above pursuant to Diagnostic Code 
5003.  

Under code 5260, a noncompensable evaluation is warranted 
when flexion is limited to 60 degrees; a 10 percent 
evaluation is warranted when flexion is limited to 45 
degrees.  A 20 percent evaluation is warranted when flexion 
is limited to 30 degrees.  Under code 5261, a noncompensable 
evaluation is warranted when extension is limited to 5 
degrees; a 10 percent evaluation is for assignment when 
extension is limited to 10 degrees, a 20 percent evaluation 
is for assignment when extension is limited to 15 degrees.  
The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
Veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  See VAOPGCPREC 9-2004 
(September 17, 2004). 

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In addition VAOPGCPREC 23-97 provides that a Veteran may be 
assigned separate ratings for arthritis with limitation of 
motion under Diagnostic Code 5260 or 5261 and for instability 
under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 
1997).  Under Diagnostic Code 5257, knee impairment with 
recurrent subluxation or lateral instability is rated 10 
percent when mild and 20 percent when moderate.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

	(1)  Initial noncompensable rating prior to November 8, 
2005

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to an initial compensable rating for his left knee 
disability.  In this regard, at the September 2003 VA 
examination, the Veteran reported that he experienced 
recurring left knee pain.  He denied having symptoms of 
giving way, weakness or fatigue.  Range of motion testing of 
the left knee was from 0 to 140 degrees, with no evidence of 
joint effusion or tenderness.  An assessment of bilateral 
patellar tendinitis diagnosed in 1993, with intermittent 
flare-ups and full range of motion, was made.  

Accordingly, an initial compensable evaluation for the 
Veteran's left knee disability is not warranted.  As 
explained above, the medical evidence of record does not show 
that the Veteran has flexion that is limited to 45 degrees, 
or extension limited to 10 degrees, as required for the 
assignment of a 10 percent evaluation under codes 5260 and 
5261, respectively.  In addition, prior to November 8, 2005, 
there was no X-ray evidence of arthritis.

The Board has also considered whether there is any additional 
functional loss not contemplated by the initially assigned 
noncompensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009); see also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). While the Board recognizes the Veteran's complaints 
of left knee pain, prior to November 8, 2005, there was no 
indication that the Veteran experienced any additional 
limitation based on pain, incoordination, fatigability or 
other functional limitation.  As noted that the Veteran's 
range of motion was full when evaluated in 2003; not even 
meeting the criteria for a noncompensable evaluation pursuant 
to either Diagnostic Code 5260 or 5261.  In addition, upon 
examination conducted in 2003, the Veteran himself denied 
having symptoms of weakness or fatigue and reported that he 
did not use a cane, brace or crutches.  Thus, although the 
Veteran did experience occasional left knee pain, the level 
of functional limitation did not rise to the level of 
warranting a 10 percent evaluation, and to the extent shown 
was taken into account when the noncompensable rating was 
assigned.  Id.  Thus, the Board finds that any additional 
functional loss not contemplated in the currently assigned 
disability ratings does not rise to the level of an increased 
evaluation.

The Board has considered whether an initial compensable 
evaluation is warranted pursuant to other potentially 
applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, prior to November 8, 2005, 
left knee ankylosis, instability, and subluxation were not 
been shown by the evidence of record.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5257 (2009).  The 2003 VA examiner did 
not identify any subluxation or instability of the knee and 
the Veteran himself denied having symptoms of giving way and 
reported that he did not use a cane, brace or crutches.  
Thus, because there was no instability of the left knee, a 
separate evaluation is not warranted. See VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 
56704 (1998).  

In addition, there is no evidence of any dislocated or 
removed cartilage, impairment of the tibia or fibula, or genu 
recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 
5259, 5262, 5263 (2008).  Accordingly, a compensable 
evaluation is not warranted under these alternative 
diagnostic codes.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim for an initial compensable 
disability evaluation for his service-connected left knee 
disability.  See Fenderson, supra.  

        (2) Assignment of a 10 percent rating from November 8, 
2005, forward

The evidence dated from November 8, 2005, forward includes X-
ray films which have shown indications of left knee 
arthritis/degenerative joints disease.  The evidence has also 
consistently shown full extension of 0 degrees and full 
flexion of 140 degrees (November 2005 and December 2008 
examinations).  The range of motion findings do not even meet 
the criteria for a noncompensable rating under codes 5260 or 
5261, much less the requirements for a compensable 10 percent 
rating under those codes.  

However, the Veteran's full range of motion has been 
accompanied by pain.  Read together, Diagnostic Codes 
5003/5024 and 38 C.F.R. § 4.59 provide that painful motion 
due to degenerative arthritis, which is established by X-ray, 
is deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation of 
motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).  Simply stated, these findings provide the basis for 
the currently assigned 10 percent rating because, without 
consideration of it, the Veteran does not have compensable 
limitation of motion.  Nevertheless, in light of the fact 
that his left knee has full extension (to 0 degrees), and 
flexion far greater than 60 degrees, there is simply no basis 
for assigning a disability rating higher than 10 percent 
under the range-of-motion criteria.  In reaching this 
decision, the Board also notes that separate compensable 
ratings are not warranted under DCs 5260 and 5261, as 
discussed in VAOPGCPREC 9-2004 (September 17, 2004), since 
the left knee has not reached compensable levels for either 
limitation of extension or flexion.

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Even giving full consideration to the Veteran's 
complaints of pain on motion resulting from his arthritis, a 
disability rating higher than 10 percent is not warranted 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 and with consideration of 
the DeLuca factors.  Most importantly, the 10 percent rating 
has been assigned in large part based on complaints of 
painful motion.  It bears reiterating that he does not have 
sufficient limitation of motion in his left knee, either on 
flexion or extension, to warrant even the minimum compensable 
rating of 10 percent under DCs 5260 and 5261.  So his current 
10 percent rating is the means of compensating him for the 
additional impairment - including additional limitation of 
motion, from his chronic pain from the degenerative changes 
in this knee.  

The Board observes that in February 2006, the Veteran had 
full range of motion of the left knee without any indication 
of swelling, tenderness or pain on motion.  When evaluated by 
VA in 2008, the Veteran reported having left knee discomfort 
with weather changes, causing flaring up once or twice a 
month and denied having symptoms of chronic pain or swelling.  
The Veteran complained that the joint was easily fatigued and 
that it lacked endurance.  However, repetitive testing 
revealed no evidence of limitation of motion, fatigue, 
weakness, lack of endurance or incoordination.  The examiner 
noted that the Veteran reported having flare-ups, but stated 
that she would have to resort to speculation in order to 
express additional limitation due to flare-ups.  In essence, 
during the appeal period there has been no 


evidence presented suggestive of any actual additional 
functional impairment due to pain, or manifested by weakened 
movement, excess fatigability, or pain on movement.  
Therefore, as discussed herein, the Veteran is already 
receiving the appropriate amount of compensation for pain and 
the other DeLuca factors.

As mentioned previously, VAOPGCPREC 23-97 provides that a 
veteran who has arthritis and instability of the knee might 
be rated separately under DCs 5003 and 5257, provided that 
any separate rating must be based upon additional disability.  
In this regard, none of the evidence dated from November 8, 
2005 forward reflects that the Veteran's left knee disability 
has been productive of even slight subluxation or 
instability.  When examined by VA in 2008, the Veteran 
himself reported that he did not use a brace, crutches or 
corrective shoes.  Therefore, the Board finds that a separate 
10 percent evaluation is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

In addition, there is no evidence of any dislocated or 
removed cartilage, impairment of the tibia or fibula, or genu 
recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 
5259, 5262, 5263 (2008).  Accordingly, an evaluation in 
excess of 10 percent is not warranted under these alternative 
diagnostic codes.

In sum, the preponderance of the evidence supports the 
continuation of a 10 percent evaluation for a left knee 
disability.  The Board has considered whether higher ratings 
might be warranted for any period of time since November 8, 
2005.  Hart v. Mansfield, 21 Vet. App. 505 (2007). However, 
the weight of the credible evidence does not demonstrate a 
worsening of the Veteran's left knee disability that has not 
already been taken into consideration.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent for the Veteran's service-
connected left knee disability from November 8, 2005, 
forward.  Consequently, the Veteran's claim must be denied.


	E.  Gout

Upon VA examination conducted in September 2003, the Veteran 
reported that he was told that he had a high level of uric 
acid and often had swelling of the right great toe, occurring 
about 3 times a year, which was painful.  It was noted that 
he was taking medications for his symptoms and had 
experienced a flare-up about a month previously.  There were 
no complaints of discomfort at the time of the examination.  

On February 21, 2006, the Veteran was seen with complaints of 
a recent attack of gout involving the right knee.  It was 
noted that the knee was painful and swollen.  Uric acid level 
was elevated.  At that time, the Veteran weighed 214 pounds.  
The report indicated that the Veteran's was taking 3 
medications daily to control gout.   

A VA examination was conducted in December 2008.  The Veteran 
reported that about once a month he experienced gouty flare-
ups of the joints, impacting both knees and both feet.  
Examination of the knees revealed no evidence of active gout 
and revealed no redness or swelling.  X-rays films of the 
knees and feet were unremarkable for any chronic changes of 
gout.  Gout with erosions of both great toes was diagnosed.

In a statement provided in August 2009, the Veteran reported 
that over the last 5-years he averaged about 6 gout flare-ups 
annually with severe pain and swelling.  He stated that 
flare-ups caused extreme difficulty standing and walking and 
indicated that these last from 7 to 14 days.  He also 
observed that he was not having an active gout attack at the 
time of the 2008 VA examination.  He indicated that since 
October 2008, he had missed about 6 days of work due to 
incapacitation from gout.  

Submitted for the file were attendance records from the 
Veteran's workplace dated from November 2007 to February 
2009.  

Also added to the file were private medical records dated 
from February 2006 to August 2009.  The Veteran complained of 
right knee pain and swelling when seen in February 2006, 
assessed as gout.  When seen in September 2007, the Veteran 
weighed 201 pounds and uric acid level was described as 
slightly elevated.  In October 2007, the Veteran was treated 
for gout, with symptoms of pain and swelling of the right 
hand for 2 weeks.  At that time the Veteran weighed 207 
pounds. Gout of the right index finger was diagnosed and 
medication was prescribed.  In February 2008, the Veteran was 
treated for gout of the right big toe, with swelling and 
pain.  In August 2009, he was again treated for gout of the 
right index finger.  Weight was listed as 207 pounds.  The 
report indicated that the gout was improving with Indocin 
treatment.

Analysis

By a rating decision issued in March 2004, the RO granted 
service connection for gout, for which an initial 
noncompensable evaluation was assigned effective from 
February 1, 2004, the day following the Veteran's discharge 
from service.  In a rating decision dated in September 2006, 
an increased evaluation of 20 percent was assigned, effective 
from February 21, 2006.

The Veteran's gout has been rated under diagnostic code 5017 
for the entirety of the appeal period.  Under 38 C.F.R. § 
4.71a, DC 5017, gout is rated under the criteria for 
rheumatoid arthritis, DC 5002.  Diagnostic Code 5002 provides 
that rheumatoid arthritis will be rated based on either as an 
active process or on the basis of chronic residuals, and the 
higher rating will be assigned.  Ratings for rheumatoid 
arthritis as an active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is to be assigned a 20 percent evaluation for one or 
two exacerbations a year in a well-established diagnosis; a 
40 percent evaluation for symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year; 60 percent evaluation for 
symptoms that are less than criteria for 100 percent rating, 
but with weight loss and anemia, that are productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods; and a 100 percent evaluation 
for constitutional manifestations associated with active 
joint involvement that is totally incapacitating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2009).

(1) Assignment of a noncompensable rating from February 
1, 2004 to  February 20, 2006

After reviewing the evidence, the Board finds that the 
Veteran is entitled to a 20 percent evaluation for gout 
effective from February 1, 2004.  The September 2003 VA 
examination report indicates that a diagnosis of gout was 
established in service.  That examination report also 
indicated that the Veteran had an exacerbation of gout in 
approximately August 2003.  As such, the Veteran has 
experienced at least one exacerbation in a well-established 
diagnosis, warranting the assignment of an initial 20 percent 
evaluation. 

However, the Veteran's gout does not warrant the assignment 
of an initial 40 percent evaluation during the portion of the 
appeal period extending from February 1, 2004 to February 20, 
2006, because neither lay nor clinical evidence establishes 
that the Veteran experienced gout exacerbations occurring 
more than 1 to 2 times a year, or that his symptoms of gout 
during that time were productive of definite impairment of 
health.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence supports 
the grant of an initial 20 percent evaluation, but no 
greater, for gout in this case, for the portion of the appeal 
period extending from February 1, 2004 to February 20, 2006.  
See Fenderson, supra.  To this extent, the appeal is granted.

        (2) Assignment of a 20 percent rating from February 21, 
2006, forward

Based on evidence dated from February 21, 2006, forward, it 
appears that the Veteran has been suffering from 
approximately three or more incapacitating episodes of gout 
per year, warranting the assignment of a 40 percent 
evaluation, but not greater, from that time, forward.  

The evidence does not support a rating in excess of 40 
percent.  In order to warrant the next-higher 60 percent 
rating, the evidence must show weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  

In this case, the evidence reflects that the flare-ups of 
gout are of relatively short duration (7 to 14 days) and 
improve with medication.  As such, the Board finds that 
exacerbations lasting a short duration are not "severely 
incapacitating exacerbations" as anticipated by the 
regulations.  Furthermore, while the Veteran reports that he 
has had approximately 6 flare-ups of gout per year since 
approximately 2004, the clinical evidence dated since that 
time do not support this reported frequency.  Moreover, to 
warrant a 60 percent evaluation, the exacerbations must be 
"severely incapacitating."  The fact that the Veteran may 
have missed work due to a flare-up does not automatically or 
necessarily comport with a finding that the episode was 
severely incapacitating.  For reference purposes only, the 
Board observes that under 38 C.F.R. § 4.71a, an 
incapacitating episode for purposes of applying code 5243 
(intervertebral disc syndrome) is defined as an episode which 
requires bedrest prescribed by a physician or treatment by a 
physician.  As such, neither the lay or clinical evidence 
establishes that the frequency or severity of the Veteran's 
gout flare-ups is consistent with the criteria warranting a 
60 percent evaluation.

Further, weight loss and anemia, have not been shown.  
Significantly, throughout the appeal period at issue, the 
Veteran's weight has been fairly steady ranging between about 
201 to 214 pounds.  Moreover, since February 21, 2006, anemia 
has not been demonstrated or diagnosed, nor does the Veteran 
himself so contend.  

In conclusion, the Board finds that a staged rating of 40 
percent rating, but no more, is warranted for gout, effective 
from February 21, 2006.  The appeal is granted to this 
extent.



	F.  Scarring of the Scalp

A VA examination was conducted in September 2003.  The report 
stated that there was a 4 x .5 cm healed scar of the left 
occipital area of the scalp; the Veteran reported that a mole 
had been removed in that area.  The scar was described as 
non-tender.  An assessment of healed scar of the scalp 
secondary to removal of a nevus was made.  

A VA examination was conducted in December 2008.  The report 
stated that there was a healed 1 cm scar on the posterior 
area of the Veteran's scalp, due to the removal of a benign 
nevus.  The examiner indicated that there were no residuals; 
explaining that it was not raised, depressed, inflamed, 
tender or disfiguring.  It was noted that this area had 
decreased hair growth, but was not productive of any 
functional impairment.  Photographs of the affected area were 
taken.  Scar from a nevus removal of the scalp was diagnosed.  

Analysis

By a rating decision issued in March 2004, the RO granted 
service connection for a healed scar of the scalp, secondary 
to removal of a nevus, for which a noncompensable evaluation 
was assigned effective from February 1, 2004, the day 
following the Veteran's discharge from service, which has 
been in effect since that time.  

The Veteran's skin disorder has been rated under 38 C.F.R. § 
4.118, Diagnostic Code 7802.  VA revised the criteria for 
diagnosing and evaluating the skin, effective August 30, 
2002, and this criteria is applicable to the claim.  See 67 
Fed. Reg. 49596 (July 31, 2002) (now codified as amended at 
38 C.F.R § 4.118, Diagnostic Codes 7800-7833).  The Board 
notes that as of October 23, 2008, revised provisions for 
evaluating scars were enacted.  This new regulation, however, 
essentially indicates that the revised provisions are 
applicable only to claims received on or after October 23, 
2008, unless there was a request for review 



under the new regulations.  As no request for evaluation 
under this new criteria has been received, these revisions do 
not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 
2008); 38 C.F.R. § 4.118 (2009).

For the entirety of the appeal period, the Veteran's scarring 
of the scalp has been evaluated under 38 C.F.R. § 4.118, 
diagnostic code 7800.  This rating code, used for evaluating 
scars of the head, face or neck provide that a 10 percent 
evaluation is warranted when there is one characteristic of 
disfigurement.  A 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
A 50 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).

In Note 1 under Diagnostic Code 7800, the eight 
characteristics of disfigurement are described as follows: 
(1) a scar 5 or more inches (13 or more cm) in length; 
(2) scar at least one-quarter inch (0.6cm) wide at its widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo-or hyperpigmented in an area exceeding six square 
inches; (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc) in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches, and (8) skin indurated and inflexible in an 
area exceeding six square inches.  Also, in Note 3, the 
regulation directs evaluators to take into consideration 
unretouched photographs when evaluating under these criteria.

In considering all of the evidence under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation 
for the scarring of the scalp, as none of the characteristics 
of disfigurement have been shown at any time during the 
appeal period.  

At the largest, the scalp scar was described as 4 cm x .5 cm; 
hence it is not more than 5 inches in length or at least .6 
cm wide.  When evaluated in 2008, the examiner indicated that 
there were no residuals; explaining that it was not raised, 
depressed, inflamed, tender or disfiguring.  In addition, no 
evidence has been presented during the appeal period which 
even suggests that the scar is adherent to underlying tissue; 
the skin is hypo-or hyperpigmented in an area exceeding six 
square inches; the skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; the underlying soft tissue missing in an area 
exceeding six square inches, or that the skin is indurated 
and inflexible in an area exceeding six square inches.  In 
addition, a review of available color photographs taken in 
2008 fails to reveal any indication of even one of the 
characteristics of disfigurement.  

Other potentially applicable criteria provide that 
superficial scars which are painful on examination or are 
unstable (frequent loss of skin over the scar) warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2008).  Scars may also be rated based on 
limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008).  However, again no evidence has been presented 
during any portion of the appeal period establishing or even 
suggesting that the scar on the scalp is painful, unstable or 
has in any way impacted the Veteran's functioning.  

The preponderance of the evidence is against a finding for a 
compensable initial evaluation for the Veteran's scarring of 
the scalp.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In sum, the record contains no evidence showing the Veteran 
is entitled to a compensable rating at any point during 
appeal period. Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102 (2009).


        G.  Extra-Schedular Consideration

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  38 C.F.R. 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. 
West, 12 Vet. App. 524, 536 (1999).  The Board may determine, 
in the first instance, that a Veteran has not presented 
evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Court of Appeals for Veterans Claims recently set forth a 
three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule.  Id.  Under the approach prescribed 
by VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate and 
no referral is required.  If, however, the symptoms are not 
adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified 
in the regulations as "governing norms."  Id. at 115-16; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id. At 116



In the present case, evaluating the Veteran's symptoms in 
conjunction with the applicable rating criteria reflects that 
the criteria appear adequate to rate the Veteran's complaints 
and symptoms.  The rating criteria reasonably describe the 
Veteran's disability level and symptomatology throughout the 
rating period on appeal.  In fact, the Veteran has not 
alleged and the record does not reflect that he has any 
symptoms which are not contemplated by rating schedule.  
Complaints of pain and functional impairment have also been 
fully considered in conjunction with the Veteran's claims. 

The Board further observes that even if the available 
schedular evaluation for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
treatment of any of the service-connected disorders 
adjudicated herein.  Additionally, there is not shown to be 
evidence of marked interference with employment due to these 
disabilities.  In this regard, the VA examination report of 
2008 indicated that the Veteran's disability of the lumbar 
spine, the most severe of the Veteran's disabilities, did not 
impair either his activities of daily living or employment, 
nor was there any indication of any such impairment 
associated with any of the other service-connected disorders.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  Significantly, the 
Veteran never alleged during the appeal period that his 
disabilities have resulted in frequent hospitalization or 
interference with employment.  In short, there is nothing in 
the record to indicate that the service-connected 
disabilities at issue cause impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



								[Continued on Next 
Page]
ORDER

For the appeal period extending until May 5, 2005, the 
criteria for an initial evaluation in excess of 10 percent 
for a disability of the lumbar spine have not been met.  

For the period extending from May 6, 2005 to December 14, 
2008, the criteria for an evaluation in excess of 20 percent 
for a disability of the lumbar spine have not been met.  

For the period extending from December 15, 2008, forward, the 
criteria for an evaluation in excess of 40 percent for a 
disability of the lumbar spine have not been met.  

Entitlement to an initial compensable rating for a left wrist 
scar, resulting from a ganglion cyst of left wrist, 
postoperative, is denied.

Entitlement to an initial compensable rating for a left elbow 
disorder, from February 1, 2004 to December 14, 2008, is 
denied.

Entitlement to a 10 percent rating for a left elbow disorder 
for the portion of the appeal period extending from December 
15, 2008 forward, is granted, subject to the laws and 
regulations governing monetary awards.

For the appeal period extending until November 7, 2005, the 
criteria for an initial compensable evaluation for a 
disability of the left knee have not been met.  

For the period extending from November 8, 2005, the criteria 
for an evaluation in excess of 10 percent for a disability of 
the left knee have not been met.

For the period extending from February 1, 2004 to February 
20, 2006, entitlement to an initial 20 percent rating for 
gout is granted, subject to the laws and regulations 
governing monetary awards.

For the portion of the appeal period extending from February 
21, 2006 forward, a 40 percent rating for gout is granted, 
subject to the laws and regulations governing monetary 
awards.

Entitlement to an initial compensable evaluation for a healed 
scar of the scalp is denied.

REMAND

With respect to the initial rating claim for hypertension, 
additional development is necessary prior to the adjudication 
of this claim.  

Initially, the Board notes that the increased initial rating 
claim for hypertension was previously remanded by the Board 
in March 2008.  At that time, the Board pointed out that the 
September 2003 examination report indicated that on objective 
evaluation blood pressure readings were 150/120 
(systolic/diastolic), 154/126 and 150/118, taken three 
separate times.  The record reflects some more normalized 
measurements thereafter post-service at a military clinic, 
including 151/103 in March 2004, 170/102 in May 2005, and 
163/101 in July 2005.  However, another May 2005 reading was 
158/110; the Veteran had not taken blood pressure medication 
that morning, and was advised to do so and follow up on any 
continued diastolic pressure above 105.  When seen in 
November 2005, blood pressure was 158/108.  Subsequently, the 
file contains blood pressure readings current through August 
2009.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertensive 
vascular disease is to be rated upon blood pressure readings, 
based on that which represents the predominant measurement.  
To establish the current prevailing level of severity of 
hypertension a more recent examination is required, as the 
last VA hypertension examination was conducted several years 
ago in 2003.  Unfortunately, while the Board stated in the 
narrative section of the March 2008 remand that a new 
examination for hypertension was necessary, the Board 
inadvertently left out the order for an examination to 
evaluate the hypertension in the action section of the 
remand.  Accordingly, to ensure that the record accurately 
reflects the current severity of the Veteran's hypertension, 
the Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate the Veteran's claim for an 
initial rating in excess of 10 percent for hypertension for 
the time period extending from February 1, 2004.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to 
afford a contemporaneous medical examination where 
examination report was approximately two years old); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also points out that in August 2009, additional 
evidence dated from approximately 2006 to 2009 was added to 
the record, pertaining to the hypertension claim.  While a 
waiver accompanied that evidence, inasmuch as this claim is 
being Remanded, this evidence should be considered upon 
readjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the 
Veteran for a VA medical examination to 
assess the severity of his service-
connected hypertension.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder should be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is requested to indicate whether the 
Veteran's diastolic pressure is: 
predominantly 130, 120, or 110, and 
whether the systolic pressure is 
predominantly 200 or more, with reference 
to applicable time period during/from 
which such manifestations are shown (as 
the applicable appeal period in this case 
extends from February 2004 forward, to 
include consideration of the findings 
made upon VA examination of September 
2003).  Adequate reasons and bases are to 
be provided in support of any opinion 
rendered.

2.  After completion of the above-
referenced development, readjudicate the 
claim on appeal, to include consideration 
of an increased initial and staged 
ratings, as appropriate.  If the claim 
remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002), which sets forth the legal 
criteria pertinent to this appeal, and 
includes consideration of all of the 
evidence added to the record since the 
issuance of the last SSOC in March 2009.  
The Veteran should also be given the 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


